DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto et al., US Pg. Pub. (20030226416) referred to hereinafter as Umemoto.
As per claim 1, Umemoto teaches a work vehicle comprising: a rotationally driven motor; a traveling vehicle body on which the motor is mounted (see at least abstract, summary, Para 107-110, 124-127); a travel apparatus that is provided to the traveling vehicle body and is also driven by drive power from the motor (see at least abstract, summary, Para 107-110, 124-127); a drive apparatus that is capable of driving a work apparatus that performs work on a farm field; a speed change apparatus that receives an input of the drive power of the motor (see at least abstract, summary, Para 107-110, 124-127), changes the speed of the input drive power, and transmits the drive power to at least one of the travel apparatus and the work apparatus (see at least abstract, summary, Para 107-110, 124-127); a speed change operation tool that includes a plurality of speed change stages and is also capable of speed change operation of the speed change 

As per claim 2, Umemoto teaches a work vehicle according to claim 1, wherein the speed change interval is configured by a time interval (see at least abstract, summary, Para 107-110, 124-127).

As per claim 3, Umemoto teaches a work vehicle according to claim 2, wherein the time interval is an interval following completion of the speed change of the speed change apparatus based on the speed change command, and prior to output of the next speed change command (see at least abstract, summary, Para 107-110, 124-127).

As per claim 4, Umemoto teaches a e work vehicle according to claim 1, wherein the speed change interval is configured by a distance interval (see at least abstract, summary, Para 107-110, 124-127).



As per claim 6, Umemoto teaches a work vehicle according to claim 1, wherein the operation mechanism is configured to enable the speed change interval to be adjusted by at least one of modifying the value of the speed change interval and modifying a set number of stages associated with the speed change interval (see at least abstract, summary, Para 107-110, 124-127).

As per claim 7, Umemoto teaches a work vehicle according to claim 1, further comprising a speed change interval definer that can automatically define the speed change interval (see at least abstract, summary, Para 107-110, 124-127).

As per claim 8, Umemoto teaches a work vehicle according to claim 1, further comprising: a load detector that is capable of detecting a load applied to the motor; and an allowable load defining mechanism that is capable of defining an allowable range for the load using a human operation, wherein, in a case where the load is outside the allowable range, the speed change controller outputs the speed change command at each speed change interval (see at least abstract, summary, Para 107-110, 124-127).



As per claim 10, Umemoto teaches a work vehicle according to claim 9 further comprising a load selecting mechanism that is capable of selecting either one of the load factor and the towing load as the load by way of a human operation (see at least abstract, summary, Para 107-110, 124-127).

As per claim 11, the limitations of claim 11 are similar to the limitations of claim 1, therefore they are rejected based on the same rationale (see at least abstract, summary, Para 107-110, 124-127).

As per claim 12, Umemoto teaches a work vehicle according to claim 11, wherein the main controller sets a target rotation speed of the motor and controls a speed change status (see at least abstract, summary, Para 107-110, 124-127).

As per claim 13, Umemoto teaches a work vehicle according to claim 11, wherein the engine controller controls operations of the motor based on settings information set by the main controller (see at least abstract, summary, Para 107-110, 124-127).


As per claims 15-20, the limitations of claims 15-20 are similar to the limitations of claims 1-14, therefore they are rejected based on the same rationale.

Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665